Exhibit 10.2
 
Subsidiary Guaranty Agreement
Dated as of January 18, 2011
from
The Subsidiary Guarantors Named Herein
for the benefit of
The Holders of the Notes
Re:
$65,000,000 4.63% Series 2011A Senior Notes due January 18, 2021
of
International Speedway Corporation
 

 



--------------------------------------------------------------------------------



 



Table of Contents

          Section   Heading   Page
 
       
Section 1.
  Guaranty   2
 
       
Section 2.
  Representations and Warranties   3
 
       
Section 3.
  Subsidiary Guarantor’s Obligations Unconditional   5
 
       
Section 4.
  Full Recourse Obligations; Pari Passu Ranking   10
 
       
Section 5.
  Waiver   11
 
       
Section 6.
  Waiver of Subrogation   11
 
       
Section 7.
  Subordination   12
 
       
Section 8.
  Effect of Bankruptcy Proceedings, Etc.   12
 
       
Section 9.
  Term of Guaranty   13
 
       
Section 10.
  Contribution   13
 
       
Section 11.
  Limitation of Liability   14
 
       
Section 12.
  Negative Pledge   14
 
       
Section 13.
  Supplemental Agreement   14
 
       
Section 14.
  Definitions and Terms Generally   15
 
       
Section 15.
  Notices   15
 
       
Section 16.
  Amendments, Etc.   16
 
       
Section 17.
  Consent to Jurisdiction; Service of Process   16

- i -



--------------------------------------------------------------------------------



 



          Section   Heading   Page
 
       
Section 18.
  Waiver of Jury Trial   17
 
       
Section 19.
  Survival   17
 
       
Section 20.
  Severability   18
 
       
Section 21.
  Successors and Assigns   18
 
       
Section 22.
  Table of Contents; Headings   18
 
       
Section 23.
  Counterparts   18
 
       
Section 24.
  Governing Law   18
 
       
Section 25.
  Release   18
 
       
Section 26.
  Covenant Compliance   18

- ii -



--------------------------------------------------------------------------------



 



     This Subsidiary Guaranty Agreement, dated as of January 18, 2011 (the
“Guaranty”), from each of:

  (i)   Americrown Service Corporation;     (ii)   The California Speedway
Corporation;     (iii)   Chicago Holdings, Inc.;     (iv)   Daytona
International Speedway, LLC;     (v)   Event Equipment Leasing, LLC;     (vi)  
HBP, Inc.;     (vii)   International Speedway, Inc.;     (viii)   ISC.COM, LLC;
    (ix)   Kansas Speedway Corporation;     (x)   Martinsville International,
Inc.;     (xi)   Miami Speedway Corp.;     (xii)   Michigan International
Speedway, Inc.;     (xiii)   Motorsports Acceptance Corporation;     (xiv)   The
Motorsports Alliance, LLC;     (xv)   Phoenix Speedway Corp.;     (xvi)  
Raceway Associates, LLC;     (xvii)   Richmond International Raceway, Inc.;    
(xviii)   Talladega Superspeedway, LLC; and     (xix)   such Subsidiaries as
shall become parties hereto in accordance with Section 13 hereof (each a
“Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”),

for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”). Capitalized terms used herein are defined in Section 14 hereof
or the Note Purchase Agreement referred to below.
     Whereas, International Speedway Corporation, a Florida corporation (the
“Company”) will authorize the issue and sale of $65,000,000 4.63% Series 2011A
Senior Notes due January 18, 2021 (the “Series 2011A Notes”), pursuant to a Note
Purchase Agreement, dated as of the date hereof (as amended, modified or
supplemented from time to time, the “Note Purchase Agreement”) among the Company
and the purchasers named therein.
     Whereas, the Company is authorized to issue Additional Notes (as such term
is defined in the Note Purchase Agreement) of one or more separate series from
time to time in an aggregate principal amount not to exceed $400,000,000
pursuant to Section 2.2 of the Note Purchase Agreement.
     Whereas, the Additional Notes together with the Series 2011A Notes are
collectively referred to as the “Notes”.
     Whereas, each of the Subsidiary Guarantors is a Subsidiary of the Company.

 



--------------------------------------------------------------------------------



 



     Whereas, the Company has agreed that the Subsidiary Guarantors will
guarantee the Company’s obligations under the Notes and the Note Purchase
Agreement.
     Whereas, the Subsidiary Guarantors each acknowledge that they will derive
substantial benefits from the issuance of the Notes.
     Now, Therefore, in consideration of the premises and to induce the Holders
to purchase the Notes, each of the Subsidiary Guarantors, intending to be
legally bound, hereby agrees for the benefit of the Holders, as follows:
Section 1. Guaranty.
     Each Subsidiary Guarantor with all other Subsidiary Guarantors, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount, and interest on (including, without limitation, interest,
whether or not an allowable claim, accruing after the date of filing of any
petition in bankruptcy, or the commencement of any bankruptcy, insolvency or
similar proceeding relating to the Company) the Notes and all other amounts
under the Note Purchase Agreement and all other obligations, agreements and
covenants of the Company now or hereafter existing under the Note Purchase
Agreement whether for principal, Make-Whole Amount, interest (including interest
accruing or becoming owing both prior to and subsequent to the commencement of
any proceeding against or with respect to the Company under any chapter of the
Bankruptcy Code), indemnification payments, expenses (including reasonable
attorneys’ fees and expenses) or otherwise, and all reasonable costs and
expenses, if any, incurred by any Holder in connection with enforcing any rights
under this Guaranty (all such obligations being the “Guaranteed Obligations”),
and agrees to pay any and all reasonable expenses incurred by each Holder in
enforcing this Guaranty; provided that, notwithstanding anything contained
herein or in the Note Purchase Agreement to the contrary, the maximum liability
of each Subsidiary Guarantor hereunder and under the Note Purchase Agreement
shall in no event exceed such Guarantor’s Maximum Guaranteed Amount, and
provided further, each Subsidiary Guarantor shall be unconditionally required to
pay all amounts demanded of it hereunder prior to any determination of such
Maximum Guaranteed Amount and the recipient of such payment, if so required by a
final non-appealable order of a court of competent jurisdiction, shall then be
liable for the refund of any excess amounts. If any such rebate or refund is
ever required, all other Subsidiary Guarantors (and the Company) shall be fully
liable for the repayment thereof to the maximum extent allowed by applicable
law. This Guaranty is an absolute, unconditional, present and continuing
guaranty of payment and not of collectibility and is in no way conditioned upon
any attempt to collect from the Company or any other action, occurrence or
circumstance whatsoever. Each Subsidiary Guarantor agrees that the Guaranteed
Obligations may at any time and from to time exceed the Maximum Guaranteed
Amount of such Subsidiary Guarantor without impairing this Guaranty or affecting
the rights and remedies of the Holders hereunder.
     Notwithstanding any stay, injunction or other prohibition preventing such
action against the Company, if for any reason whatsoever the Company shall fail
or be unable duly, punctually

- 2 -



--------------------------------------------------------------------------------



 



and fully to perform and (in the case of the payment of Guaranteed Obligations)
pay such amounts as and when the same shall become due and (in the case of the
payment of Guaranteed Obligations) payable or to perform or comply with any
other Guaranteed Obligation, whether or not such failure or inability shall
constitute an “Event of Default” under the Note Purchase Agreement or the Notes,
each Subsidiary Guarantor will forthwith (in the case of the payment of
Guaranteed Obligations) pay or cause to be paid such amounts to the Holders, in
lawful money of the United States of America, at the place specified in the Note
Purchase Agreement, or perform or comply with such Guaranteed Obligations or
cause such Guaranteed Obligations to be performed or complied with, (in the case
of the payment of Guaranteed Obligations) together with interest (in the amounts
and to the extent required under such Notes) on any amount due and owing.
Section 2. Representations and Warranties.
     Each Subsidiary Guarantor hereby represents and warrants as follows:
     (a) All representations and warranties contained in the Note Purchase
Agreement that relate to such Subsidiary Guarantor are true and correct in all
respects and are incorporated by reference with the same force and effect as
though set forth herein in full.
     (b) Such Subsidiary Guarantor acknowledges that any default in the due
observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein (if, after the running of any applicable
notice and opportunity to cure periods provided in the Note Purchase Agreement,
such default or event of default remains uncured) shall constitute an Event of
Default.
     (c) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or expressly waived.
     (d) Such Subsidiary Guarantor has, independently and without reliance upon
the Holders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty. Such Subsidiary Guarantor has investigated fully the benefits and
advantages which will be derived by it from execution of this Guaranty, and the
Board of Directors (or other equivalent authority) of such Subsidiary Guarantor
has decided that a direct and/or an indirect benefit will accrue to such
Subsidiary Guarantor by reason of the execution of this Guaranty.
     (e) (i) This Guaranty is not given with actual intent to hinder, delay or
defraud any Person to which such Subsidiary Guarantor is or will become, on or
after the date hereof, indebted; (ii) such Subsidiary Guarantor has received at
least a reasonably equivalent value in exchange for the giving of this Guaranty;
(iii) such Subsidiary Guarantor is not insolvent on the date hereof and will not
become insolvent as a result of the giving of this Guaranty; (iv) such
Subsidiary Guarantor is not engaged in a business or transaction, nor is about
to engage in a business or transaction, for which any property remaining with
such Subsidiary Guarantor constitutes an unreasonably small amount of capital;
and (v) such Subsidiary Guarantor does not

- 3 -



--------------------------------------------------------------------------------



 



intend to incur debts that will be beyond such Subsidiary Guarantor’s ability to
pay as such debts mature.
     (f) Such Subsidiary Guarantor is a corporation or other legal entity duly
organized and validly existing under the laws of its state of organization, and
has the requisite power, authority and legal right under the laws of its state
of organization to conduct its business as presently conducted and to execute,
deliver and perform its obligations under this Guaranty.
     (g) The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate action on the part of such Subsidiary
Guarantor, and does not require any consent or approval of, or the giving of
notice to, or the taking of any other action in respect of, any stockholder or
trustee or holder of any indebtedness or obligations of such Subsidiary
Guarantor. This Guaranty constitutes a legal, valid and binding obligation of
such Subsidiary Guarantor, enforceable against such Subsidiary Guarantor in
accordance with its terms, except that such enforceability is subject to any
limitations arising from bankruptcy, insolvency, liquidation, moratorium,
reorganization and other similar laws of general application relating to or
affecting the rights of creditors or pledgees and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
     (h) The execution, delivery and performance of this Guaranty does not and
will not conflict with or result in any violation of or default under any
provision of the Articles of Incorporation or by-laws or partnership agreement,
as the case may be, of such Subsidiary Guarantor, or any indenture, mortgage,
deed of trust, instrument, law, rule or regulation binding on such Subsidiary
Guarantor or to which such Subsidiary Guarantor is a party.
     (i) The execution, delivery and performance of this Guaranty does not and
will not result in violation of any judgment or order applicable to such
Subsidiary Guarantor or result in the creation or imposition of any Lien on any
of the properties or revenues of such Subsidiary Guarantor pursuant to any
requirement of law or any indenture, mortgage, deed of trust or other instrument
to which such Subsidiary Guarantor is a party.
     (j) The execution, delivery and performance of this Guaranty does not and
will not conflict with and does not and will not require any consent, approval
or authorization of, or registration or filing with, any governmental authority
or agency of the state of organization of such Subsidiary Guarantor or of the
United States or any State.
     (k) There are no pending or, to the knowledge of such Subsidiary Guarantor,
threatened actions or proceedings against or affecting such Subsidiary Guarantor
or any of its properties by or before any court or administrative agency or
arbiter that would adversely affect the ability of such Subsidiary Guarantor to
perform its obligations hereunder or call into question the validity or
enforceability of this Guaranty.
     (l) Such Subsidiary Guarantor’s obligations under this Guaranty are at
least pari passu in right of payment with all other unsecured claims against the
general creditors of such Subsidiary Guarantor.

- 4 -



--------------------------------------------------------------------------------



 



     (m) No Subsidiary Guarantor is in breach of or default under or with
respect to any instrument, document or agreement binding upon such Subsidiary
Guarantor which breach or default is reasonably probable to have a Material
Adverse Effect or result in the creation of a Lien on any property of such
Subsidiary Guarantor other than Liens permitted under Section 10.4 of the Note
Purchase Agreement. Such Subsidiary Guarantor is in compliance with all
applicable requirements of law except such non-compliance as would not have a
Material Adverse Effect.
     (n) The execution, delivery and performance by each Subsidiary Guarantor of
this Guaranty will not render such Subsidiary Guarantor insolvent, nor is it
being made in contemplation of such Subsidiary Guarantor’s insolvency, and such
Subsidiary Guarantor does not have an unreasonably small capital.
Section 3. Subsidiary Guarantor’s Obligations Unconditional.
     (a) This Guaranty shall constitute a guarantee of payment, performance and
compliance and not of collection, and each Subsidiary Guarantor specifically
agrees that it shall not be necessary, and that such Subsidiary Guarantor shall
not be entitled to require, before or as a condition of enforcing the liability
of such Subsidiary Guarantor under this Guaranty or requiring payment or
performance of the Guaranteed Obligations by any Subsidiary Guarantor hereunder,
or at any time thereafter, that any Holder: (a) file suit or proceed to obtain
or assert a claim for personal judgment against the Company or any other Person
that may be liable for or with respect to any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from the Company or any other Person that may be liable for or with respect to
such Guaranteed Obligation, except for the making of the demands, when
appropriate, described in Section 1; (c) foreclose against, or seek to realize
upon security now or hereafter existing for such Guaranteed Obligations;
(d) except to the extent set forth in Section 1, exercise or assert any other
right or remedy to which such Holder is or may be entitled in connection with
any Guaranteed Obligation or any security or other guaranty therefor; or
(e) assert or file any claim against the assets of the Company or any other
Person liable for any Guaranteed Obligation. Each Subsidiary Guarantor agrees
that this Guaranty shall be continuing, and that the Guaranteed Obligations will
be paid and performed in accordance with their terms and the terms of this
Guaranty, and are the primary, absolute and unconditional obligations of such
Subsidiary Guarantor, irrespective of the value, genuineness, validity,
legality, regularity or enforceability or lack thereof of any part of the
Guaranteed Obligations or any agreement or instrument relating to the Guaranteed
Obligations or this Guaranty, or the existence of any indemnities with respect
to the existence of any other guarantee of or security for any of the Guaranteed
Obligations, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of each Subsidiary Guarantor hereunder shall be irrevocable, primary, absolute
and unconditional under any and all circumstances.
     (b) Each Subsidiary Guarantor hereby expressly waives notice of acceptance
of and reliance upon this Guaranty, diligence, presentment, demand of payment or
performance, protest

- 5 -



--------------------------------------------------------------------------------



 



and all other notices (except as otherwise provided for in Section 1)
whatsoever, any requirement that the Holders exhaust any right, power or remedy
or proceed against the Company or against any other Person under any other
guarantee of, or security for, or any other agreement, regarding any of the
Guaranteed Obligations. Each Subsidiary Guarantor further agrees that, subject
solely to the requirement of making demands under Section 1, the occurrence of
any event or other circumstance that might otherwise vary the risk of the
Company or such Subsidiary Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set-off by, the Company or such Subsidiary Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), shall
not affect the liability of such Subsidiary Guarantor hereunder.
     (c) The obligations of each Subsidiary Guarantor under this Guaranty are
not subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim such
Subsidiary Guarantor or any other Person may have against the Company, any
Holder or any other Person, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstances or condition whatsoever (whether or not such Subsidiary Guarantor
or the Company shall have any knowledge or notice thereof), including:
     (i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with the
Company, the Holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;
     (ii) any adjustment, indulgence, forbearance or compromise that might be
granted or given by any Holder to the Company or any other Person liable on the
Guaranteed Obligations, or the failure of any Holder to assert any claim or
demand or to exercise any right or remedy against the Company or any other
Person under the provisions of the Note Purchase Agreement, the Notes or
otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Note Purchase Agreement, the
Notes, any guarantee or any other agreement;
     (iii) the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of the Company or any other such Person, or any
change, restructuring or termination of the existence of the Company or any
other such Person, or any sale, lease or transfer of any or all of the assets of
the Company or any other such Person, or any change in the shareholders,
partners, or members of the Company or any other such Person; or any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations;
     (iv) the invalidity, illegality or unenforceability of all or any part of
the Guaranteed Obligations, or any document or agreement executed in connection
with the Guaranteed Obligations, for any reason whatsoever, including the fact
that the

- 6 -



--------------------------------------------------------------------------------



 



Guaranteed Obligations, or any part thereof, exceed the amount permitted by law,
the act of creating the Guaranteed Obligations or any part is ultra vires, the
officers or representatives executing the documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate applicable usury laws, the Company or any other Person has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
the Company or any other Person, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;
     (v) any full or partial release of the liability of the Company on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by each Subsidiary Guarantor that such Subsidiary
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and such Subsidiary Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any parties other than the Company will
be liable to perform the Guaranteed Obligations, or that the Holders will look
to other parties to perform the Guaranteed Obligations;
     (vi) the taking or accepting of any other security, collateral or guaranty,
or other assurance of payment, for all or any part of the Guaranteed
Obligations;
     (vii) any release, surrender, exchange, subordination, deterioration,
waste, loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;
     (viii) the failure of any Holder or any other Person to exercise diligence
or reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;
     (ix) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;

- 7 -



--------------------------------------------------------------------------------



 



     (x) any payment by the Company to any Holder being held to constitute a
preference under any Fraudulent Conveyance Law, or for any reason any Holder
being required to refund such payment or pay such amount to the Company or
someone else;
     (xi) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices such Subsidiary Guarantor or increases the
likelihood that such Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of such Subsidiary Guarantor that it shall be obligated to
pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;
     (xii) the fact that all or any of the Guaranteed Obligations cease to exist
by operation of law, including by way of a discharge, limitation or tolling
thereof under applicable bankruptcy laws;
     (xiii) any other circumstance (including any statute of limitations) that
might in any manner or to any extent otherwise constitute a defense available
to, vary the risk of, or operate as a discharge of, the Company or any Person as
a matter of law or equity;
     (xiv) any merger or consolidation of the Company or any Subsidiary
Guarantor into or with any other Person or any sale, lease or transfer of any of
the assets of the Company to any other Person;
     (xv) any change in the ownership of any shares of capital stock of the
Company, or any change in the relationship between the Company and such
Subsidiary Guarantor or any termination of any such relationship;
     (xvi) any default, failure or delay, willful or otherwise, in the
performance by the Company, any Subsidiary Guarantor or any other Person of any
obligations of any kind or character whatsoever under the Note Purchase
Agreement or any other agreement;
     (xvii) any Subsidiary Guarantor or any other Person to any other Person, or
any change in the ownership of any shares or partnership interests of the
Company, any Subsidiary Guarantor or any other Person;
     (xviii) in respect of the Company, any Subsidiary Guarantor or any other
Person, any change of circumstances, whether or not foreseen or foreseeable,
whether or not imputable to the Company, any Subsidiary Guarantor or any other
Person, or other impossibility of performance through fire, explosion, accident,
labor disturbance, floods, droughts, embargoes, wars (whether or not declared),
civil commotion, acts of God or the public enemy, delays or failure of suppliers
or carriers, inability to obtain materials,

- 8 -



--------------------------------------------------------------------------------



 



action of any Federal or state regulatory body or agency, change of law or any
other causes affecting performance, or any other force majeure, whether or not
beyond the control of the Company, any Subsidiary Guarantor or any other Person
and whether or not of the kind hereinbefore specified; or
     (xix) any other occurrence, circumstance, or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance which might otherwise constitute a legal or equitable defense
or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against such Subsidiary Guarantor;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of all obligations of
the Company under the Note Purchase Agreement and the Notes in accordance with
their respective terms as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Company or any Subsidiary Guarantor shall default under or in
respect of the terms of the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by the
Company or any Subsidiary Guarantor under the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default. All waivers herein contained shall be without prejudice to
the Holders at their respective options to proceed against the Company, any
Subsidiary Guarantor or other Person, whether by separate action or by joinder.
     (d) Each Subsidiary Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Subsidiary Guarantor may, without in any manner affecting the
liability of any Subsidiary Guarantor under this Guaranty, and upon such terms
and conditions as any such Holder or Holders may deem advisable:
     (i) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of the Company or any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligations of the Company on the Note Purchase Agreement or the
Notes, or waive any Default or Event of Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or waive this
Guaranty; or
     (ii) sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, any such Holder as direct or indirect security for the payment
or performance of any debt, liability or obligation of the Company, any
Subsidiary Guarantor or of any other Person

- 9 -



--------------------------------------------------------------------------------



 



secondarily or otherwise liable for any debt, liability or obligation of the
Company on the Note Purchase Agreement or the Notes; or
          (iii) settle, adjust or compromise any claim of the Company or any
Subsidiary Guarantor against any other Person secondarily or otherwise liable
for any debt, liability or obligation of the Company on the Note Purchase
Agreement or the Notes; or
          (iv) purchase Additional Notes form time to time from the Company
pursuant to the terms and provisions of the Note Purchase Agreement.
Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise or
purchase Additional Notes and that the same shall be binding upon it, and hereby
waives, to the fullest extent permitted by law, any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that such Subsidiary Guarantor shall at all times be bound by
this Guaranty and remain liable hereunder.
     (e) All rights of any Holder may be transferred or assigned at any time in
accordance with the Note Purchase Agreement and shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
such Note in accordance with the Note Purchase Agreement without the consent of
or notice to the Subsidiary Guarantors under this Guaranty.
     (f) No Holder shall be under any obligation: (i) to marshal any assets in
favor of the Subsidiary Guarantors or in payment of any or all of the
liabilities of the Company or any Subsidiary Guarantor under or in respect of
the Notes or the obligations of the Company and the Subsidiary Guarantors under
the Note Purchase Agreement or (ii) to pursue any other remedy that the
Subsidiary Guarantors may or may not be able to pursue themselves and that may
lighten the Subsidiary Guarantors’ burden, any right to which each Subsidiary
Guarantor hereby expressly waives.
Section 4. Full Recourse Obligations; Pari Passu Ranking.
     Subject to the Maximum Guaranteed Amount specified above, the obligations
of each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.
     The respective obligations under this Guaranty of the Subsidiary Guarantors
are and at all times shall remain direct and unsecured obligations of the
Subsidiary Guarantors ranking pari passu as against the assets of the Subsidiary
Guarantors without any preference among themselves and pari passu with all other
present and future unsecured Indebtedness (actual or contingent) of the
Subsidiary Guarantors which is not expressed to be subordinate or junior in rank
to any other unsecured Indebtedness of the Subsidiary Guarantors.

- 10 -



--------------------------------------------------------------------------------



 



Section 5. Waiver.
     Each Subsidiary Guarantor unconditionally waives, to the extent permitted
by applicable law:
          (a) notice of any of the matters referred to in Section 3;
          (b) notice to such Subsidiary Guarantor of the incurrence of any of
the Guaranteed Obligations, notice to such Subsidiary Guarantor of any breach or
default by the Company or such Subsidiary Guarantor with respect to any of the
Guaranteed Obligations or any other notice that may be required, by statute,
rule of law or otherwise, to preserve any rights of any Holder against such
Subsidiary Guarantor;
          (c) presentment to the Company or such Subsidiary Guarantor or of
payment from the Company or such Subsidiary Guarantor with respect to any Note
or other Guaranteed Obligation or protest for nonpayment or dishonor;
          (d) any right to the enforcement, assertion, exercise or exhaustion by
any Holder of any right, power, privilege or remedy conferred in any Note, the
Note Purchase Agreement or otherwise;
          (e) any requirement of diligence on the part of any Holder;
          (f) any requirement to mitigate the damages resulting from any default
under the Notes or the Note Purchase Agreement;
          (g) any notice of any sale, transfer or other disposition of any
right, title to or interest in any Note or other Guaranteed Obligation by any
Holder, assignee or participant thereof, or in the Note Purchase Agreement;
          (h) any release of any Subsidiary Guarantor from its obligations
hereunder resulting from any loss by it of its rights of subrogation hereunder;
and
          (i) any other circumstance whatsoever which might otherwise constitute
a legal or equitable discharge, release or defense of a guarantor or surety or
which might otherwise limit recourse against such Subsidiary Guarantor.
Section 6. Waiver of Subrogation.
     Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against the Company to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute, under
common law or otherwise, and such Subsidiary Guarantor shall not have any right
of

- 11 -



--------------------------------------------------------------------------------



 



recourse to or any claim against assets or property of the Company, in each case
unless and until the Guaranteed Obligations have been paid in full. Until such
time (but not thereafter), each Subsidiary Guarantor hereby expressly waives any
right to exercise any claim, right or remedy which such Subsidiary Guarantor may
now have or hereafter acquire against the Company or any other Subsidiary
Guarantor that arises under the Notes, the Note Purchase Agreement or from the
performance by any Subsidiary Guarantor of the guaranty hereunder including any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of any Holder
against the Company or any Subsidiary Guarantor, or any security that any Holder
now has or hereafter acquires, whether or not such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise. If any
amount shall be paid to a Subsidiary Guarantor by the Company or another
Subsidiary Guarantor after payment in full of the Guaranteed Obligations, and
all or any portion of the Guaranteed Obligations shall thereafter be reinstated
in whole or in part and any Holder is required to repay any sums received by any
of them in payment of the Guaranteed Obligations, this Guaranty shall be
automatically reinstated and such amount shall be held in trust for the benefit
of the Holders and shall forthwith be paid to the Holders to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured. The
provisions of this paragraph shall survive the termination of this Guaranty, and
any satisfaction and discharge of the Company by virtue of any payment, court
order or any Federal or state law.
Section 7. Subordination.
     If any Subsidiary Guarantor is or becomes the holder of any indebtedness
payable by the Company or another Subsidiary Guarantor, each Subsidiary
Guarantor hereby subordinates all such indebtedness owing to it from the Company
or such other Subsidiary Guarantor to all indebtedness of the Company to the
Holders, and agrees that, during the continuance of any Event of Default, it
shall not accept any payment on the same until payment in full of the Guaranteed
Obligations and shall in no circumstance whatsoever attempt to set-off or reduce
any obligations hereunder because of such indebtedness. If any amount shall
nevertheless be paid in violation of the foregoing to a Subsidiary Guarantor by
the Company or another Subsidiary Guarantor prior to payment in full of the
Guaranteed Obligations, such amount shall be held in trust for the benefit of
the Holders and shall forthwith be paid to the Holders to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured.
Section 8. Effect of Bankruptcy Proceedings, Etc.
     (a) If after receipt of any payment of, or proceeds of any security applied
(or intended to be applied) to the payment of all or any part of, the Guaranteed
Obligations, any Holder is for any reason compelled to surrender or voluntarily
surrenders (under circumstances in which it believes it could reasonably be
expected to be so compelled if it did not voluntarily surrender), such payment
or proceeds to any Person (i) because such payment or application of proceeds is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment, decree or order
of any court or administrative body having jurisdiction over any Holder or any
of their respective properties or (y) any settlement or compromise of any such
claim effected by any

- 12 -



--------------------------------------------------------------------------------



 



Holder with any such claimant (including the Company), then the Guaranteed
Obligations or part thereof intended to be satisfied shall be reinstated and
continue, and this Guaranty shall continue in full force as if such payment or
proceeds had not been received, notwithstanding any revocation thereof or the
cancellation of any Note or any other instrument evidencing any Guaranteed
Obligations or otherwise, and the Subsidiary Guarantors, jointly and severally,
shall be liable to pay the Holders, and hereby do indemnify the Holders and hold
them harmless for, the amount of such payment or proceeds so surrendered and all
expenses (including reasonable attorneys’ fees, court costs and expenses
attributable thereto) incurred by any Holder in defense of any claim made
against any of them that any payment or proceeds received by any Holder in
respect of all or part of the Guaranteed Obligations must be surrendered. The
provisions of this paragraph shall survive the termination of this Guaranty, and
any satisfaction and discharge of the Company by virtue of any payment, court
order or any Federal or state law.
     (b) If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against the Company or any other Person of any case or proceeding contemplated
by Section 8(a) hereof, then, for the purpose of defining the obligation of any
Subsidiary Guarantor under this Guaranty, the maturity of the principal amount
of the Guaranteed Obligations shall be deemed to have been accelerated with the
same effect as if an acceleration had occurred in accordance with the terms of
such Guaranteed Obligations, and such Subsidiary Guarantor shall forthwith pay
such principal amount, all accrued and unpaid interest thereon, and all other
Guaranteed Obligations, due or that would have become due but for such case or
proceeding, without further notice or demand.
Section 9. Term of Guaranty.
     This Guaranty and all guarantees, covenants and agreements of each
Subsidiary Guarantor contained herein shall continue in full force and effect
and shall not be discharged until such time as all of the principal of and
interest on the Notes, the other Guaranteed Obligations and other independent
payment obligations of such Subsidiary Guarantor under this Guaranty shall be
paid in cash and performed in full, and all of the agreements of each of the
other Subsidiary Guarantors hereunder shall be duly paid in cash and performed
in full.
Section 10. Contribution.
     In order to provide for just and equitable contribution among the
Subsidiary Guarantors, each Subsidiary Guarantor agrees that, to the extent any
Subsidiary Guarantor makes any payment hereunder on any date which, when added
to all preceding payments made by such Subsidiary Guarantor hereunder, would
result in the aggregate payments by such Subsidiary Guarantor hereunder
exceeding its Percentage (as defined below) of all payments then or theretofore
made by all Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall
have a right of contribution against each other Subsidiary Guarantor whose
aggregate payments then or theretofore made hereunder are less than its
Percentage of all payments by all Subsidiary Guarantors then or theretofore made
hereunder, in an amount such that, after giving effect to any such contribution
rights, each Subsidiary Guarantor will have paid only its Percentage of all
payments by all Subsidiary Guarantors then or theretofore made hereunder. A
Subsidiary

- 13 -



--------------------------------------------------------------------------------



 



Guarantor’s “Percentage” on any date shall mean the percentage obtained by
dividing (a) the Adjusted Net Assets of such Subsidiary Guarantor on such date
by (b) the sum of the Adjusted Net Assets of all Subsidiary Guarantors on such
date. “Adjusted Net Assets” means, for each Subsidiary Guarantor on any date,
the lesser of (i) the amount by which the fair value of the property of such
Subsidiary Guarantor exceeds the total amount of liabilities, including
contingent liabilities, but excluding liabilities under this Guaranty, of such
Subsidiary Guarantor on such date and (ii) the amount by which the present fair
salable value of the assets of such Subsidiary Guarantor on such date exceeds
the amount that will be required to pay the probable liability of such
Subsidiary Guarantor on its debts, excluding debt in respect of this Guaranty,
as they become absolute and matured.
Section 11. Limitation of Liability.
     Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not constitute a fraudulent transfer or conveyance for purposes of
Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar applicable Federal or state law
(all such statutes and laws are collectively referred to as “Fraudulent
Conveyance Laws”). To effectuate the foregoing intention, each Subsidiary
Guarantor hereby irrevocably agrees that the obligations of such Subsidiary
Guarantor under this Guaranty shall be limited to the amount as will, after
giving effect to all rights to receive any collections from or payments by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor pursuant to Section 10 hereof, result in the
obligations of such Subsidiary Guarantor under this Guaranty not constituting
such a fraudulent transfer or conveyance. In the event that the liability of any
Subsidiary Guarantor hereunder is limited pursuant to this Section 11 to an
amount that is less than the total amount of the Guaranteed Obligations, then it
is understood and agreed that the portion of the Guaranteed Obligations for
which such Subsidiary Guarantor is liable hereunder shall be the last portion of
the Guaranteed Obligations to be repaid.
Section 12. Negative Pledge.
     Except as permitted under Section 10.4 of the Note Purchase Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty except for Liens permitted by Section 10.4
of the Note Purchase Agreement.
Section 13. Supplemental Agreement.
     Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Subsidiary Guarantor
hereunder. The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Guaranty.

- 14 -



--------------------------------------------------------------------------------



 



Section 14. Definitions and Terms Generally.
     (a) Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein. In addition, the
following terms shall have the following meanings.
     “Adjusted Net Assets” has the meaning specified in Section 10 hereof.
     “Fraudulent Conveyance Laws” has the meaning specified in Section 11
hereof.
     “Guaranteed Obligations” has the meaning specified in Section 1 hereof.
     “Guaranty” has the meaning specified in the introduction hereto.
     “Holders” has the meaning specified in the introduction hereto.
     “Material Adverse Effect” means a material adverse effect (a) on the
business, financial condition, operations or Properties of a Subsidiary
Guarantor taken as a whole or (b) on its ability to perform its obligations
hereunder.
     “Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.
     “Note Purchase Agreement” has the meanings specified in the Recitals
hereto.
     “Notes” has the meaning specified in the Recitals hereto.
     “Percentage” has the meaning specified in Section 10 hereof.
     “Required Holders” is has the meaning specified in the Note Purchase
Agreement.
     “Subsidiary Guarantor” has the meaning specified in the introduction
hereto.
     (b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Guaranty unless the context shall otherwise require.
Section 15. Notices.
     All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,

- 15 -



--------------------------------------------------------------------------------



 



     (a) if to any Holder, at the address set forth in the Note Purchase
Agreement, or at such other address as any such Holder shall from time to time
designate to the Company,
     (b) if to a Subsidiary Guarantor, at the address of the Company as set
forth in the Note Purchase Agreement or at such other address as such Subsidiary
Guarantor shall from time to time designate in writing to each Holder.
A notice or communication shall be deemed to have been duly given and effective:

  (a)   when delivered (whether or not accepted), if personally delivered;    
(b)   five business days after being deposited in the mail, postage prepaid, if
delivered by first-class mail (whether or not accepted);     (c)   when sent, if
sent via facsimile;     (d)   when delivered if sent by registered or certified
mail (whether or not accepted); and

  (e)   on the next Business Day if timely delivered by an overnight air
courier, with charges prepaid (whether or not accepted).

Section 16. Amendments, Etc.
     No amendment, alteration, modification or waiver of any term or provision
of this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
Section 17. Consent to Jurisdiction; Service of Process.
     (a) Each Subsidiary Guarantor irrevocably submits to the nonexclusive in
personam jurisdiction of any New York State or federal court sitting in New York
City, over any suit, action or proceeding arising out of or relating to this
Guaranty or the Notes. To the fullest extent it may effectively do so under
applicable law, each Subsidiary Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the in personam jurisdiction of any such court, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

- 16 -



--------------------------------------------------------------------------------



 



     (b) Each Subsidiary Guarantor agrees, to the fullest extent it may
effectively do so under applicable law, that a final judgment in any suit,
action or proceeding of the nature referred to in paragraph (a) of this
Section 17 brought in any such court shall be conclusive and binding upon such
party, subject to rights of appeal and may be enforced in the courts of the
United States of America or the State of New York (or any other courts to the
jurisdiction of which such party is or may be subject) by a suit upon such
judgment.
     (c) Each Subsidiary Guarantor consents to process being served in any suit,
action or proceeding of the nature referred to in paragraph (a) of this
Section 17 by mailing a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the address of each Subsidiary Guarantor
specified in Section 15 or at such other address of which you shall then have
been notified pursuant to said Section or to any agent for service of process
appointed pursuant to the provisions of Section 27. Each Subsidiary Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the full extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to such party. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
     (d) Nothing in this Section 17 shall affect the right of any holder of
Notes to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against any
Subsidiary Guarantor in the courts of any appropriate jurisdiction or to enforce
in any lawful manner a judgment obtained in one jurisdiction in any other
jurisdiction.
Section 18. Waiver of Jury Trial.
     Each Subsidiary Guarantor and by its acceptance hereof each holder, to the
fullest extent permitted by applicable law, irrevocably and unconditionally
waives the right to trial by jury in any legal or equitable action, suit or
proceeding arising out of or relating to this Guaranty or the Note Purchase
Agreement or any transaction contemplated hereby or thereby or the subject
matter of any of the foregoing.
Section 19. Survival.
     All warranties, representations and covenants made by each Subsidiary
Guarantor herein or in any written certificate or other instrument required to
be delivered by it or on its behalf hereunder or under the Note Purchase
Agreement shall be considered to have been relied upon by the Holders and shall
survive the execution and delivery of this Guaranty, regardless of any
investigation made by any Holder or on such Holder’s behalf. All statements in
any such certificate or other instrument shall constitute warranties and
representations by such Subsidiary Guarantor hereunder.

- 17 -



--------------------------------------------------------------------------------



 



Section 20. Severability.
     Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.
Section 21. Successors and Assigns.
     The terms of this Guaranty shall be binding upon each Subsidiary Guarantor
and its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.
Section 22. Table of Contents; Headings.
     The section and paragraph headings in this Guaranty and the table of
contents are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof, and all references herein
to numbered sections, unless otherwise indicated, are to sections in this
Guaranty.
Section 23. Counterparts.
     This Guaranty may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
Section 24. Governing Law.
     This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.
Section 25. Release.
     Notwithstanding any other provision hereof to the contrary, including
without limitation Section 3(c)(v), 3(c)(xiv), 3(c)(xv) and Section 9, a
Subsidiary Guarantor shall be released from its guaranty hereunder pursuant to
and in accordance with Section 2.3(b) of the Note Purchase Agreement.

- 18 -



--------------------------------------------------------------------------------



 



Section 26. Covenant Compliance.
     Each Subsidiary Guarantor agrees to comply with each of the covenants
contained herein and in the Note Purchase Agreement that imposes or purports to
impose, by reference to such Subsidiary Guarantor, express or otherwise, through
agreements with the Company, restrictions or obligations on such Subsidiary
Guarantor.

- 19 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, each party hereto has caused this Guaranty to be duly
executed as of the date first above written.

            Americrown Service Corporation
Event Equipment Leasing, LLC
International Speedway, Inc.
Kansas Speedway Corporation
Motorsports Acceptance Corporation
      By:   /s/ Daniel W. Houser         Name:   Daniel W. Houser       
Title:   Treasurer        The California Speedway Corporation
Chicago Holdings, Inc.
Daytona International Speedway, LLC
Miami Speedway Corp.
Michigan International Speedway, Inc.
Martinsville International, Inc.
The Motorsports Alliance, LLC
Phoenix Speedway Corp.
Richmond International Raceway, Inc.
Raceway Associates, LLC
Talladega Superspeedway, LLC
      By:   /s/ Brett M. Scharback         Name:   Brett M. Scharback       
Title:   Assistant Secretary        HBP, Inc.             By:   /s/ Brett M.
Scharback         Name:   Brett M. Scharback        Title:   President       
ISC.COM, LLC             By:   /s/ Brett M. Scharback         Name:   Brett M.
Scharback        Title:   Secretary   

- 20 -



--------------------------------------------------------------------------------



 



         

Exhibit A
Form of Supplemental Agreement
     Supplemental Agreement dated as of ____________, ____ from ______________,
a _______ corporation (the “New Subsidiary”), for the benefit of the Holders (as
defined in the Guaranty referred to below). Capitalized terms used herein
without definition shall have the respective meanings ascribed thereto in the
Subsidiary Guaranty Agreement, dated as of ________, 20__ (the “Guaranty”), from
each of the Subsidiaries signatory thereto and such other Subsidiaries as shall
become parties thereto in accordance therewith, for the benefit of the Holders
(as such term is defined in such Guaranty).
     Whereas, International Speedway Corporation, a Florida corporation (the
“Company”), has issued and sold $__________ ___% Series 2011A Senior Notes due
January [6], 2021 (the “Series 2011A Notes”), pursuant to the Note Purchase
Agreement, dated as of January [6], 2011 (as amended, modified or supplemented
from time to time, the “Note Purchase Agreement”) among the Company and the
purchasers named therein.
     Whereas, the Company is authorized to issue Additional Notes (as such term
is defined in the Note Purchase Agreement) of one or more separate series from
time to time in an aggregate principal amount not to exceed $400,000,000
pursuant to Section 2.2 of the Note Purchase Agreement.
     Whereas, the Additional Notes together with the Series 2011A Notes are
collectively referred to as the “Notes”.
     Whereas, the New Subsidiary is a Subsidiary of the Company.
     Whereas, certain of the existing Subsidiaries of the Company have entered
into the Guaranty.
     Whereas, the Note Purchase Agreement requires that certain Subsidiaries
become party to the Guaranty (as a Subsidiary Guarantor).
     Whereas, the New Subsidiary acknowledges that it will derive substantial
benefits from the issuance of the Notes.
     Whereas, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement. The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Subsidiary Guarantor under the Guaranty
as consideration for the Notes previously purchased.
     Now, Therefore, the New Subsidiary Guarantor agrees as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Guaranty. In accordance with Section 13 of the Guaranty, the New
Subsidiary by its signature hereto shall become a Subsidiary Guarantor under
such Guaranty with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of such Guaranty applicable to it as a Subsidiary Guarantor
thereunder, (b) represents and warrants that the representations and warranties
made by it as a Subsidiary Guarantor are true and correct on and as of the date
hereof with the same effect as though made on and as of the date hereof,
(c) acknowledges receipt of a copy of and agrees to be obligated and bound by
the terms of such Guaranty, and (d) agrees that each reference to a “Subsidiary
Guarantor” in such Guaranty shall be deemed to include the New Subsidiary.
     Section 2. Enforceability. The New Subsidiary hereby represents and
warrants that this Agreement has been duly authorized, executed and delivered by
the New Subsidiary and constitutes a legal, valid and binding obligation of the
New Subsidiary enforceable against it in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the applicability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 3. Effect on Guaranty. Except as expressly supplemented hereby, the
Guaranty shall continue in full force and effect.
     Section 4. Governing Law. This Agreement shall in all respects be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York, without regard to the conflicts of laws principles of such state.
     Section 5. Savings Clause. To the fullest extent permitted under applicable
law, in the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect with respect to
the New Subsidiary, no party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     Section 6. Notices. All communications to the New Subsidiary shall be given
to it at the address or telecopy number set forth under its signature hereto.

- 2 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, the New Subsidiary has duly executed this Agreement as
of the day and year first above written.

            [New Subsidiary]
      By:           Name:           Title:       Address:         Telecopy:
   

- 3 -